Case 1:19-cr-20543-BB Document 1 Entered on FLSD Docket 08/28/2019 Page
                                                                    FILED1byof 5YH                                            D.C.

                      19-20543-CR-BLOOM/LOUIS
                                                                                                         Aug 28, 2019
                                                                                                           ANGELA E. NOBLE
                                                                                                          CLERK U.S. DIST. CT.
                                                                                                          S. D. OF FLA. - M IAMI
                                      UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF TENNESSEE
                                            AT GREENEVILLE

      UNITED STATES OF AMERICA                          )
                                                        )       No. 2: 19-CR-82
                 v.                                     )
                                                        )
      JASON LEE ROBINSON                                )


                                        CONSENT TO TRANSFER OF CASE
                                           FOR PLEA AND SENTENCE
                                                    (Under Rule 20)

              I, JASO.N LEE ROBINSON, the Defendant, have been informed that an indictment/information

      is pending against me in the above case. Pursuant to Rule 20 of the Federal Ru les of Criminal Procedure, I

      wish to waive trial in the Eastern District of Tennessee; and plead guilty and be sentenced in the above case

      in the Southern District of Florida, where I am held/present. I consent to the disposition of the above case

      in the Southern District of Florida.




      Dated: ~             ,20l9at ~             ,'Ft..




Case 2:19-cr-00082-PLR-MC LC Document .3 Filed 07/29/19 Page 1 of 1 PagelD # : 4
Case 1:19-cr-20543-BB Document 1 Entered on FLSD Docket 08/28/2019 Page 2 of 5



                           UNITED STATES DISTRICT COURT                           FILED
                           EASTERN DISTRICT OF TENNESSEE                                JU;·! 1 l 2619
                               GREENEVILLE DIVISION
                                                                                G it:HK., Li. ::,. IJISUIC{ Court
                                                                              Eastern District of Tennessee
UNITED STATES OF AMERICA                            )                                At Greeneville
                                                    )
                                                    )
       V.                                           )              2:19-CR-  ~z_.
                                                    )              JUDGE '4\.,ee..ve$
                                                    )
JASON LEE ROBINSON                                  )

                                        INDICTMENT

                                         COUNT ONE

       The Grand Jury charges that on or about January 4, 2019, in the Eastern Distiict of

Tennessee, the defendant, JASON LEE ROBINSON, by force, violence, and intimidation, did

take from the person and presence of another, money belonging to and in the care, custody,

control, management, and possession of Mountain Commerce Bank, 3122 Bristol Highway,

Johnson City, Tennessee, the deposits of which were then insured by the Federal Deposit

Insurance Corporation.

(18 U.S.C. §§ 2113(a)]

                                                           A TRUE BILL:




       J. DOUGLAS OVERBEY
       United States Attorney


By:




Case 2:19-cr-00082-PLR-MCLC Document 1 Filed 06/11/19 Page 1 of 1 PageID #: 1
         Case 1:19-cr-20543-BB Document 1 Entered on FLSD Docket 08/28/2019 Page 3 of 5

CRIMINAL CASE COVER SHEET                                     U.S. ATTORNEY'S OFFICE

Defendant Name: JASON LEE ROBINSON

Place of Offense (City & County): Johnson City/Washington County

Juvenile:      Yes           No             Matter to be Sealed:    Yes        No      x

Interpreter:    No _ _        Yes - - Language: _ _ _ _ _ _ _ _ _ _ _ __

Total# of Counts:            Petty         Misdemeanor (Class_ )          1   Felony


                                          INDICTMENT                                   Count(s)
                     U.S.C. Citation(s) and Description of Offense Charged
 Set 1      Bank robbery (18 U.S.C. ~ 2113(a))                                             1


                                                                                                  -




Current Trial Date (if set) :                         before Judge _ _ _ _ _ _ _ __

Criminal Complaint Filed: No _X_ Yes                       Case No. - - - -

Defendant on Supervised Release: Yes _ _ No - -

Violation Warrant Issued?          No           Yes     Case No. - - - - - - - - -

Related Case(s):


Case Number              Defendant's attorney         How related

Criminal Informations:
Pending criminal case:            No       Yes - - -            Case No. - - - - - - -

New Separate Case _ __                      Supersedes Pending Case _ __

Name of defendant's attorney:

Retained: - - -                   Appointed:



Date: June 11, 2019                     Signature of AUSA: s/J. Gregory Bowman




      Case 2:19-cr-00082-PLR-MCLC Document 1-1 Filed 06/11/19 Page 1 of 1 PageID #: 2
U.S. District Court - CM/ECF Live Database               https://ecf.tned.uscourts.gov/cgi-bin/DktRpt.pl?868201500407246-L_1_0-1
                Case 1:19-cr-20543-BB Document 1 Entered on FLSD Docket 08/28/2019 Page 4 of 5
                                                                                                     CLOSED,PLR3

                                                  Live Database
                         U.S. District Court - Eastern District of Tennessee (Greeneville)
                        CRIMINAL DOCKET FOR CASE #: 2:19-cr-00082-PLR-MCLC-1


         Case title: USA v. Robinson                                 Date Filed: 06/11/2019
                                                                     Date Terminated: 07/29/2019


         Assigned to: District Judge Pamela L
         Reeves
         Referred to: Magistrate Judge M Clifton L
         Corker

         Defendant (1)
         Jason Lee Robinson
         TERMINATED: 07/29/2019

         Pending Counts                                              Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                           Disposition
         18:2113A.F-BANK ROBBERY BY
                                                                     Case Transferred to the Southern District
         FORCE OR VIOLENCE
                                                                     of Florida
         (1)

         Highest Offense Level (Terminated)
         Felony

         Complaints                                                  Disposition
         None



         Plaintiff
         USA                                         represented by J Gregory Bowman
                                                                    U S Department of Justice (USAO Greene)
                                                                    Office of U S Attorney



1 of 2                                                                                                     8/28/2019, 10:14 AM
U.S. District Court - CM/ECF Live Database                              https://ecf.tned.uscourts.gov/cgi-bin/DktRpt.pl?868201500407246-L_1_0-1
               Case 1:19-cr-20543-BB Document 1 Entered on FLSD Docket 08/28/2019 Page 5 of 5

                                                                                      220 West Depot Street
                                                                                      Suite 423
                                                                                      Greeneville, TN 37743
                                                                                      423-639-6759
                                                                                      Email: greg.bowman@usdoj.gov
                                                                                      LEAD ATTORNEY
                                                                                      ATTORNEY TO BE NOTICED
                                                                                      Designation: United States Attorney


         Date Filed         # Docket Text
         06/11/2019         1 INDICTMENT as to Jason Lee Robinson (1) count(s) 1. (Attachments: # 1 Criminal
                              Cover Sheet Jason Lee Robinson) (CAT) (Entered: 06/11/2019)
         06/11/2019         2 Sealed Document. (CAT) (Entered: 06/11/2019)
         07/29/2019         3 CONSENT TO TRANSFER JURISDICTION (Rule 20) to Southern District of Florida.
                              Counts closed as to Jason Lee Robinson (1) Count 1. (LMC) (Entered: 07/29/2019)



                                                        PACER Service Center
                                                           Transaction Receipt
                                                              08/28/2019 10:09:50
                                     PACER
                                                    jamjam6706:5889255:0 Client Code:
                                     Login:
                                                                          Search        2:19-cr-00082-
                                     Description:   Docket Report
                                                                          Criteria:     PLR-MCLC
                                     Billable
                                                    1                     Cost:         0.10
                                     Pages:




2 of 2                                                                                                                    8/28/2019, 10:14 AM
